Name: COMMISSION REGULATION (EC) No 322/98 of 9 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities10. 2. 98 L 36/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 322/98 of 9 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 10. 2. 98L 36/2 ANNEX to the Commission Regulation of 9 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 52,8 212 106,4 624 185,9 999 115,0 0707 00 05 052 126,4 204 85,9 999 106,2 0709 10 00 220 167,4 999 167,4 0709 90 70 052 134,7 204 161,3 999 148,0 0805 10 10, 0805 10 30, 0805 10 50 052 43,4 204 36,7 212 34,8 600 56,0 624 49,6 999 44,1 0805 20 10 204 72,0 999 72,0 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 56,5 204 82,2 464 86,4 600 82,0 624 82,5 662 51,5 999 73,5 0805 30 10 052 83,5 400 61,7 600 76,2 999 73,8 0808 10 20, 0808 10 50, 0808 10 90 060 52,5 400 85,5 404 97,0 720 69,3 728 84,9 999 77,8 0808 20 50 388 101,8 400 112,4 512 129,1 528 98,5 999 110,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.